UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 12, 2013 Lakes Entertainment, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-24993 41-1913991 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 130 Cheshire Lane, Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 449-9092 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 12, 2013, Lakes Entertainment, Inc. issued a press release announcing results for the fourth quarter and full year ended December 30, 2012. A copy of the press release is being furnished to the Securities and Exchange Commission and is attached as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits Lakes Entertainment, Inc. Press Release dated March 12, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAKES ENTERTAINMENT, INC. (Registrant) Date: March 12, 2013 /s/Timothy J. Cope Name: Timothy J. Cope Title:President and Chief Financial Officer
